NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

BRILLIANT INSTRUMENTS, INC.,
Plaintiff-Appellee, '

V.

GUIDETECH, LLC,
Defendant-Appellant.

2012-1018

Appeal from the United States District Court for the
Northern District of California, in case no. O9-CV-5517,
Judge Claudia Wilken.

ON MOTION

ORDER

Bri11iant Instruments, Inc. ("Brilliant") moves for
summary affirmance of the district court’s grant of sum-

mary judgment of noninfringement. GuideTech, LLC
("GuideTech") opposes

We deem it the better course to the deny the motion
and for the case to be fully briefed and heard by a merits
panel.

BR,ILLIANT INSTRUMENTS v. GLHDETECH 2
Accordingly,
IT Is ORDERED THAT:
(1) The motion is denied.

(2) Brilliant Instruments shall file its brief within 30
days from the date of filing of this order.

FoR THE COURT

JUL 1 7  /s/ J an Horbaly
Date J an Horbaly

Clerk
cc: Mark S. Davies, Esq.
Einav Cohen, Esq.

525
"‘s`me\=enE§n‘fLPr'r'\f\fSllfTr-°R
_juL 1 7 2012
JANHUBBAI.V
B|.ERK